MEMORANDUM **
Glenn Henderson appeals pro se the district court’s order dismissing his action alleging that defendant committed malpractice and engaged in discrimination when examining Henderson in connection with his workers’ compensation action against his former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), and we affirm.
The district court properly dismissed Henderson’s action for lack of subject matter jurisdiction because he failed to allege facts sufficient to show either a federal question, 28 U.S.C. § 1331; Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1089-90 (9th Cir.2002), or diversity, 28 U.S.C. § 1332(a); Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d 437, (1996).
Henderson has waived his opportunity to oppose defendant’s motion to dismiss and therefore his request to remand for this purpose is denied. See Taniguchi v. Schultz, 303 F.3d 950, 958-59 (9th Cir.2002) (noting that issues not raised before the district court are waived).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.